Per curiam, delivered by
Spencer J.
It was left to the jury to decide on the accuracy and credibility of these witnesses, and it seems that they believed Valentine. The only question, therefore is, whether the assignment made by Jackson and Perkins, can, under the circumtances of this case, defeat the plaintiffs’ recovery.
From the manner in which the case is presented to the court, }t is to be intended, that the defendants have solcj the cargo, are possessed of the money, and that no difficulty exists of ascertaining the respective interests of the parties. It will not be necessary to decide, whether Jackson and Perkins, and Valentine were partners with respect to the cargo. If they were not, there could not exist. *57⅜ shadow of doubt, and if they were partners, the objection does , ' J not lie in the defendants’ mouths. They have no concern with the partnership ; their undertaking was to pay each house, rately, the net proceeds of the property. As respeets the defendants, it was a several and distinct undertaking. The case is too clear for argument. The opinion of the court is, that the plaintiffs are entitled to judgment on the verdict,